Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-6 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical waveguide element comprising: a substrate having an electro-optic effect; an optical waveguide formed on the substrate;   a control electrode;   wherein the control electrode is made of a material other than gold,  gold is disposed on at least a wire bonding portion of the control electrode, and at least in an action portion where an electric field of the control electrode acts on the optical waveguide, the gold is not disposed on a surface of the signal electrode, a side surface of the ground electrode facing the signal electrode and a side of an upper surface of the ground electrode closer to the signal electrode; in combination with the other recited limitations in the claim. 
Claims 2-6 are allowable as dependent upon claim 1.
Prior art reference Takemura et al. (2016/0313503; “Takemura”) is the closest prior art of record in this application. However, Takemura fails to disclose the gold material and electrode placement limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883